UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/Amended [X]ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended April 30, 2011 []TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from May 1, 2010 to April 30, 2011 Commission File Number: 333-135980 NILAM RESOURCES INC. (Exact name of registrant as specified in its charter) Nevada 98-0487414 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1480 Benevides Street, Sixth Floor "B" Miraflores, Lima 18, Peru Issuer’s telephone number, including area code 1-604-639-6250 Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: None Indicate by check mark whether the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. [ ] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.[ ] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[x] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [x] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ]Accelerated filer[ ]Non-accelerated filer[ ]Smaller reporting company [x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act) No [x] Aggregate market value of the voting stock of the registrant held by non-affiliates of the registrant at December 31, 2009 (computed by reference to the latest price at which the common equity was sold $0.11: $4,087,685.69 Number of common shares outstanding at 37,160,779 as of October 23, 2009. TABLE OF CONTENTS PART I 1 Item 1. Description of Business 2 Item 1A. Risk Factors 3 Item 1B. Unresolved Staff Comments 3 Item 2. Description of Property 2 Item 3. Legal Proceedings 6 Item 4. Submission of Matters to a Vote of Security Holders 6 PART II 7 Item 5. Market for Common Equity and Related Stockholder Matters 7 Item 6. Selected Financial Data 7 Item 7. Management's Discussion and Analysis and Results of Operation 7 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 8 Item 8. Financial Statements and Supplementary Data 9 Item 9. Changes In and Disagreements with Accountants on Accounting and Financial Disclosure 29 Item 9A. Controls and Procedures 29 Item 9A(T). Controls and Procedures 29 Item 9B. Other Information 31 PART III 32 Item 10. Directors, Executive Officers, Promoters and Control Persons; Compliance with Section 16(a) of the Exchange Act 32 Item 11. Executive Compensation 33 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 33 Item 13. Certain Relationships, Related Transactions and Director Independence 33 Item 14. Principal Accountant Fees and Services 35 PART IV 36 Item 15. Exhibits and Financial Statement Schedules 36 Exhibits 36 PART I Item 1.Description of Business Nilam Resources, Inc. is an exploration stage mining company that is engaged in the acquisition and exploration of mineral properties with the objective of exploiting any mineral deposits the company discovers.The Company owns three (3) properties in Peru respectively named the El Baron, Llipa Projects (collectively the “Peruvian claims”) and Linderos Properties.The Company has formed a wholly owned Peruvian subsidiary to hold title to these claims and any other claims which the company may acquire in the future.There is no assurance that a commercially viable mineral deposits exist on any of the properties. Mineral property exploration is typically conducted in phases.Each subsequent phase of exploration work is recommended by a geologist based on the results from the most recent phase of exploration.Although the Company has some geological information on the El Baron and Llipa properties, the Company has not yet commenced systematic exploration on those claims.Once an exploration phase is completed, the Company will decide as to whether or not we proceed with each successive phase based upon the analysis of the results of that program.Our directors will make this decision based upon the recommendations of the geologists who oversee the exploration programs and records the results. Our plan of operation is to conduct exploration work on the Peruvian claims in order to ascertain whether they host economic quantities of copper, gold, or other metals.There can be no assurance that an economic mineral deposit exists on the Peruvian properties until appropriate exploration work has been completed. Even if the company completes its proposed exploration programs on the Peruvian properties, and the company is successful in identifying a mineral deposit, the Company will have to spend substantial funds on further drilling and engineering studies before the company will know if the deposit is commercially viable. The Company is actively seeking additional mineral properties, and it is continually evaluating other opportunities in South and Central America.The Company can make no assurances that it will be able to successfully locate any properties for acquisition.In addition, the company cannot make any assurance that it will be able to locate a property, that it will be able to fund its acquisition. Research and Development Expenditures The Company has not incurred any research or development expenditures since our incorporation other than those incurred during in our development program on the Lucky Strike claim. Subsidiaries On or about November 23, 2007 the Company established, Nilam Resources Peru SA, a wholly owned subsidiary.The purpose of the new subsidiary is to hold the Company’s Peruvian properties and to carry on such business in Peru as is necessary to maintain, explore and develop the Company’s properties.Nilam Resources Peru SA, holds the Company’s material asset consisting of its rights in respect of the Llipa, El Baron and Linderos properties. Patents and Trademarks The Company does not own, either legally or beneficially, any patents or trademarks. 1 Reports to Security Holders Although the company is not required to deliver a copy of our annual report to our security holders, we will voluntarily send a copy of our annual report, including audited financial statements, to any registered shareholder who requests it.The Company undertook to file reports with the U.S. Securities and Exchange Commission when our registration statement on Form SB-2 was declared effective. Item 1A.Risk Factors Inherent Risks in Our Business and the Mining Industry The search for valuable minerals as a business involves substantial risks.The likelihood of our success and success in the mining industry must be considered in light of the substantial risks, problems, expenses, difficulties, complications and delays encountered in connection with the exploration of the mineral properties that the Company plans to undertake.These potential problems include, but are not limited to, the inherent speculative nature of exploration of mining properties, numerous hazards including pollution, cave-ins and other hazards against which the company cannot, or may elect not to, insure, burdensome government regulations and other legal uncertainties, market fluctuations relating to the minerals and metals which we seek to exploit, other unanticipated problems relating to exploration, and additional costs and expenses that may exceed current estimates. Compliance with Government Regulation The Company will be required to comply with all regulations, rules and directives of governmental authorities and agencies applicable to the exploration of minerals in Peru. The Company will have to sustain the cost of reclamation and environmental mediation for all exploration and development work undertaken.The amount of these costs is not known at this time as we do not know the extent of the exploration program that will be undertaken beyond completion of the currently planned work programs.Because there is presently no information on the size, tenor, or quality of any resource or reserves at this time, it is impossible to assess the impact of any capital expenditures on earnings or our competitive position in the event a potentially economic deposit is discovered. If the Company enters into production, the cost of complying with permit and regulatory environment laws will be greater than in the exploration phases because the impact on the project area is greater. Permits and regulations will be required. - Water discharge will have to meet water standards; - Dust generation may have to be minimal or otherwise re-mediated; - Dumping of material on the surface may have to be re-contoured and re-vegetated; - An assessment of all material to be left on the surface will need to be environmentally benign; - Ground water will have to be monitored for any potential contaminants; - The socio-economic impact of the project will have to be evaluated and if deemed negative, will have to be re-mediated; and - There will likely have to be an impact report of the work on the local fauna and flora. 2 Item 1B.Unresolved Staff Comments None. Item 2.Description of Properties Mining Claims – Description, Location, Access and Mineralization Lucky Strike Property – British Columbia, Canada In 2006, the Company acquired a one hundred percent (100%) undivided right, title, and interest in one (1) mineral claim located in the Similkameen Region of British Columbia, Canada for $3,000.00.The Company hired qualified consultants and engineers who completed two (2) phases of exploration on the property.Test results revealed that it was unlikely that the Lucky Strike claim contained economically viable mineralization.For that reason, the Company did not renew its rights to that claim and it expired March 13, 2008. Llipa Claim - Peru On November 28, 2007, the Company acquired the Llipa mineral concessions at a cost of $100,000 from MRC1 Explorations, ERIL.The title to the Llipa claim was transferred to the Company’s wholly owned subsidiary, Nilam Resources Peru, SA. The cash paid to the seller, MRC1 Explorations, EIRL, was raised by the sale of restricted equity securities to unrelated parties in reliance upon Regulation S under the Securities Act of 1933, as amended.MRC1 Explorations, EIRL, the seller of the Llipa property, is not a related party. The Llipa Project is located in the Llipa District, Ocros Province, Ancash Department approximately 380 kilometers northeast of Lima, Peru by paved and gravel roads.The property is located within the following coordinates, UTM; E 254,000, N 8’853,000 E 257,000, N 8’855,000 The property has access to water for both human consumption and mining operations.Further, the nearby Quebrada Shinbacoca waters could provide a source for hydroelectric power generation.Llipa Project property has been in production from 1988 to 1992 by Compania Minera Millotingo which have produced approximately 1 million tons of copper ore with gold as by product. Production was abandoned for social reasons. 3 Claim details are as follows; Claim Name Hectare Code La Mina Prospera 01-00909-04 La Prospera XXI 01-03944-06 TOTAL History of Llipa Claim The Llipa property was previously owned by the Milliotingo Mining Company, a Peruvian corporation, which was controlled by the Sacarias family.The mine was operated from approximately 1988 to 1992.The Llipa mine, like most others in that region, was closed in 1992 due to a combination of market forces and social reasons.During the early 1990’s, the Túpac Amaru Revolutionary Movement, a left-wing anti-government guerrilla rebel group, (herein “terrorists”) were over running the country of Peru.This civil unrest was occurring at the same time that international prices for precious metals were rapidly declining.It was common practice in the Ancash mining region for the terrorists to cut the power lines, invade the mining camps and steal the explosives for their rebellion.In some cases, those that resisted the invasion were killed.In the Gran Britanica Mine, located in the same region as the Llipa property, the terrorists executed the senior management of that mining company when they attempted to stop them. During this time of social unrest, the labor unions in the area became increasingly difficult to negotiate with because the unions were demanding higher wages, dramatically increased security and the implementation of expensive safety procedures.Ultimately, the Sacarias family was forced to close the Llipa mine due to the increased costs of Union demands, falling metal prices, safety concerns and to avoid the risk of terrorist invasion. The terrorist activity in the country ended rather in 1997 after the internationally publicized incident where the terrorists held 72 people hostage in the Japanese Embassy in Lima, Peru for 126 days.Ultimately, military commandos stormed the embassy and ended the standoff.Most of the rebel forces were killed or imprisoned after that event. Today, the international community considers Peru a stable country with a robust economy.According to a Wall Street Article, “Leftist Win in Peru Revives Market Debate,” from 2005 to 2010, Peru’s per capita gross rose 82%, to about $5,200.The country had also reduced its poverty rate by one-half from 60% to 30% over the past decade.Moffet, Matt, Wall Street Journal, “Leftist Win in Peru Revives Market Debate, “ June 7, 2011. Additionally, the United States Congress ratified the US-Peru Trade Promotion Agreement in December of 2007.The Company’s management believes that Peru’s unique history, combined with the surging prices for gold, silver and copper creates a unique business opportunity for the Company and investors. A recent estimate calculated over 1,000,000 metric tons of tailings on the Llipa property and the Company is studying the economic viability of the recovery and treatment of those tailings.The Company can provide no assurance that it will discover economic mineralization on the property, or if such minerals are discovered, that it will enter into commercial production. El Baron Claim - Peru On or about December 10, 2007, the Company’s wholly owned subsidiary, Nilam Resources Peru, SA, acquired the El Baron property (aka “El Baron”).The El Baron claim was staked by Mr. Len DeMelt, the former Chairman of the Board of Directors of the Company.Mr. DeMelt transferred the claim to the Company for no consideration. 4 The El Baron property is located in the San Mateo District, Huarochiri Province, Lima Department, approximately 250 kilometer east-north-east of Lima, Peru.The property is located in the historical Central mining district along the main access road leading to Cerro de Pasco, a proven gold, silver, copper deposit and the Doe Run smelter located in the town of La Oroya. Claim details are as follows; Claim Name Hectare Code El Baron 01-05511-07 TOTAL No prior geological evaluations have been conducted on the El Baron claim.The Company intends to soon begin prospecting, geological mapping, and collecting grab samples and hand trenching.Prospecting is the process of evaluating the property by analyzing rocks on the property’s surface with a view to discovering indications of potential mineralization.Geological mapping consists of gathering chip samples and grab samples from areas on the property with the most potential to host economically significant mineralization.Grab samples are soil samples or pieces of rock that appear to contain precious metals such as gold, or industrial metals such as copper.All samples gathered are sent to a laboratory where they are crushed and analyzed for metal content.Trenching typically involves removing surface dirt and rock and gathering rock and soil samples from below the property’s surface in areas with the most potential to host economically significant mineralization. The Company can provide no assurance that it will discover economic mineralization on the property, or if such minerals are discovered, that it will enter into commercial production. Pativilca Claim - Peru On January 13, 2008 the Company’s wholly owned subsidiary, Nilam Resources Peru SA, entered into a letter of intent with MC1 Exploration EIRL to purchase the Pativilca property.Under the terms of that agreement, the Company agreed to purchase the Pativilca property and the gold production plant on the property for $1,500,000 to be paid as follows: $250,000 at the signing of the transference of the deed(s) of mining concessions; $500,000 four months from the date of transference of the public deed(s); and $750,000 ten months from the transference of the public deed(s).Additionally, the Company agreed to grant MRC1 Exploration a three percent royalty from mineral production.The Company made a $10,000 deposit toward the purchase price. The Pativilca property (also known as “Baco project”) is located in the last western reinforcement of the western of central Andes of Peru, about 235 kilometers NNW of Lima.The property consisted of 6 mining concessions that were a total of 2,100 hectares.The Baco project included a fully functioning gold production operation with cyanidation plant capable of 50 tons of ore per day.The Company was in the process of applying for the necessary water usage and explosive permits but has since stopped that process. Due to the recent instability of the global capital markets, the Company’s finance team was unable to raise the capital necessary to complete the acquisition of the Pativilca property.In early June of 2008, MRC1 Exploration, EIRL, the seller of that property, revoked the offer to sell and declared the January 13, 2008 Letter of Intent null and void.The seller has refused to refund the initial deposit.The seller has indicated that they may be open to further negotiations should the Company raise the capital adequate to acquire and operate the property. 5 Linderos Property On February 10, 2009, the Company, through its wholly owed Peruvian subsidiary, acquired the right, title and interest in and to Linderos mining concessions, Peru. In consideration for the property, the Company issued 20,000,000 of it common shares. The property is a subject to a 1% net smelter royalty. During the year ending April 30, 2011, the company was unable to allocate any economic values beyond the proven and probable reserves. In addition, the Company has no intention of pursuing the development of these properties. Therefore, the property is considered to be impaired. Item 3.Legal Proceedings The company has no current legal proceedings. Stephen A. Zrenda, JR., P.C. v. Nilam Resources, Inc. Stephen A. Zrenda, JR, P.C., the Plaintiff, filed an action against Nilam Resources, Inc. on October, 16, 2009 in the DISTRICT COURT OF OKLAHOMA COUNTY STATE OF OKLAHOMA alleging there is an amount due of $24,803.50.The Plaintiff seeks the amount due plus the cost of litigation or approximately $40,000.00.The Company filed an answer denying the total amount due because the plaintiff did not provide a detailed invoice of the fees due.In addition, the Company asserts the Plaintiff overcharged the company by the amount due, and the Company had to hire another law firm to resolve the discrepancies made by the Plaintiff. On February 2, 2010, both the Plaintiff and the Company settled the case, and the case was dismissed with prejudice on February 3, 2010. Item 4.Submission of Matters to a Vote of Security Holders None. 6 PART II Item 5.Market Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Market Information There is a limited public market for our common shares.Our common shares are quoted for trading on the OTC Bulletin Board under the symbol “NILA.”The market for our stock is highly volatile.We cannot assure you that there will be a market in the future for our common stock.OTC Bulletin Board stocks are traditionally smaller companies that do not meet the financial and other listing requirements of a regional or national stock exchange. Dividend Policy We have not declared or paid any cash dividends since inception.We intend to retain future earnings, if any, for use in the operation and expansion of our business and do not intend to pay any cash dividends in the foreseeable future. Recent Purchases of Equity Securities by us and our Affiliated Purchases We have not repurchased any of our common stock and have not publicly announced repurchase plans or programs as of April 30, 2011. Reverse Split The Board of Directors of Nilam Resources, Inc. had determined that the number of common shares in the float is far too large given the size of the Company, which caused our Common Stock being priced at pennies per share.The low share price has hampered the Company’s ability to acquire new mineral properties, attract quality management and raise capital to develop our assets.For that reason, the Board of Directors and majority of our shareholders approved a one for fifty (1 for 50) reverse stock split to reduce the number of shares of Common Stock outstanding to approximately 1,160,800 shares.The Board of Directors is hopeful that the smaller number of shares outstanding will help the Company to develop an improved trading market and elevate the image of our Company. Related Stockholder Matters None. Item 6.Selected Financial Data None. Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations We are an exploration stage company with limited operations and no revenue from our business operations.This means there is substantial doubt that we can continue as an on going business for the next twelve months unless we obtain additional financing to fund our operations.Our only source of cash at this time is investments by others in our company. 7 Results of Operations Lack of Revenues We have not earned any revenues and have sustained operational losses since inception from July 11, 2005 to April 30, 2011.We anticipate that we will not earn any revenues during the current fiscal year or in the foreseeable future, as we plan to undertake the exploration of our mineral properties.We may not generate significant revenues even if our future exploration program indicates that mineral deposits may exist on our mineral claims.We anticipate that we will incur substantial losses over the next year, and our ability to earn any revenues at this time continues to be uncertain. Expenses Our total expenses from operations since inception from July 11, 2005 to April 30, 2011 were $1,668,172.00.The total expenses from operations decreased by $423,984 to $169,641 for the year ended April, 2011 from $593,625 for the year ended April 30, 2010.The increase in total operating expenses was mainly due to lower management cost. Net Loss As of April 30, 2011, we had an accumulated loss of $3,910,304.00.In the year ended April 30, 2011, our net loss decreased $632,688.00from $753,625.00 for the year ended April 30, 2010.The decrease in loss was due to lower management cost. Going Concern We have not had profitable revenues from operations, and we are dependent upon obtaining financing to pursue exploration activities.For these reasons, our auditors stated in their report hat they have substantial doubts we will be able to continue as a going concern. Item 7A.Quantitative and Qualitative Disclosures about Market Risk. Not Applicable. Item 8.Financial Statements and Supplementary Data Our fiscal year end is April 30.We will provide audited financial statements to our stockholders on an annual basis.Our audited financial statements as of April 30, 2011 follow as pages 9 through 28. 8 NILAM RESOURCES INC. (AN EXPLORATION STAGE COMPANY) CONSOLIDATED FINANCIAL STATEMENTS April 30, 2011 (Stated in US Dollars) 9 NILAM RESOURCES INC. (AN EXPLORATION STAGE COMPANY) CONTENTS PAGE 13 CONSOLIDATED BALANCE SHEETS AS OF APRIL 30, 2, 2010. PAGE 14 CONSOLIDATED STATEMENT OF OPERATIONS FOR THE YEARS ENDED APRIL 30, 2, AND FOR THE PERIOD FROM JULY 11, 2005 (INCEPTION) TO APRIL 30, 2011. PAGE 15 CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY FOR THE PERIOD FROM JULY 11, 2005 (INCEPTION) TO APRIL 30, 2011. PAGE 16 CONSOLIDATED STATEMENT OF CASH FLOWS FOR THE YEARS ENDED APRIL 30, 2, AND FOR THE PERIOD FROM JULY 11, 2005 (INCEPTION) TO APRIL 30, 2011. PAGES 17 - 28 NOTES TOCONSOLIDATED FINANCIAL STATEMENTS 10 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Nilam Resources Inc. (An Exploration Stage Company): We have audited the accompanying consolidated balance sheets of Nilam Resources Inc. (“the Company”) as at April 30, 2011 and 2010, the related consolidated statements of operations, stockholders' equity and cash flows for the years ended April 30, 2011 and 2010, and for the period from May 1, 2007 to April 30, 2009.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits.The financial statements of Nilam Resources Inc. for the period from inception on July 11, 2005 through April 30, 2007 were audited by other auditors whose report, dated July 11, 2007, expressed an unqualified opinion on those statements.The other auditors’ report has been furnished to us, and our opinion, insofar as it relates to the amounts included for such prior periods, is based solely on the report of the other auditors. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform an audit to obtain reasonable assurance whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Company's internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits and the report of the other auditors provide a reasonable basis for our opinion. In our opinion, based on our audit and the report of the other auditors, these consolidated financial statements present fairly, in all material respects, the financial position of the company as at April 30, 2011 and 2010, and the results of its operations and its cash flows for the year then ended in conformity with generally accepted accounting principles in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1, the Company has not generated revenues since its inception, has incurred annual losses, and further losses are anticipated. The Company requires additional funds to meet its obligations and ongoing operations. Management’s plans in this regard are described in Note 1. These factors raise substantial doubt about the Company’s ability to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. MNP LLP, Chartered Accountants Vancouver, BC, Canada August 12, 2011 11 Webb & Company, P.A. Certified Public Accountants REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To theBoard of Directors of: Nilam Resources Inc. We have audited the accompanying balance sheet of Nilam Resources Inc.as at April 30, 2007, and the relatedstatements of operations, changes in stockholders’ equity and cash flows for the year then ended April 30, 2007 and for the period from July 11, 2005 (Inception) to April 30, 2007.These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to abovepresent fairly in all material respects, the financial position of Nilam Resources, Inc. asof April 30, 2007 and the results of its operations and its cash flows for the yearended April 30, 2007 and for the period from July 11, 2005 (Inception) to April 30, 2007, in conformity withaccounting principles generally accepted in the United States of America. The accompanyingfinancial statementshave been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to thefinancial statements, the Company is in the development stage with an accumulated deficit of $78,672 and a negative cash flow from operations of $42,780 for the year ended April 30, 2007. These factors raisesubstantial doubt about the Company's ability to continue as a going concern.Management's plans concerning these matters are also described in Note 1. Thefinancial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ WEBB & COMPANY, P.A. WEBB & COMPANY, P.A. Certified Public Accountants Boynton Beach, Florida July 11, 2007 12 NILAM RESOURCES INC. (AN EXPLORATION STAGE COMPANY) CONSOLIDATED BALANCE SHEET (STATED IN U.S. DOLLARS) April 30, 2011 April 30, 2010 ASSETS CURRENT ASSETS Cash $ $
